Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 9, 1992, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant worked as a driver for a bus company. According to the employer’s safety coordinator, he followed claimant on *732one of his runs after receiving a complaint about claimant’s driving, and observed claimant make an illegal turn. He then told claimant that he was being suspended for safety violations and had to go through a retraining program. Claimant was also told that he could continue working as an assistant driver during the retraining program. Claimant, however, became "upset and angry” and "threw down his company badge * * * and he said that that was it”. Claimant never returned to work.
The Unemployment Insurance Appeal Board found that claimant’s conduct in throwing down the badge was "an unequivocal gesture affirming his intention to quit” and that the employer’s demand to undergo retraining and offer of alternative work was reasonable. These findings, along with the Board’s conclusion that claimant voluntarily left his employment without good cause, are supported by substantial evidence and must therefore be upheld (see, Matter of Labissiere [Levine], 51 AD2d 1078). In reaching this result, we note that criticism of an employee’s work by a supervisor does not constitute good cause for leaving one’s employment (see, Matter of Hogan [Schenectady Discount Corp.—Levine], 50 AD2d 650). Although claimant denied that he quit, this merely presented a question of credibility for the Board to resolve (see, Matter of Baker [Hartnett], 147 AD2d 790, appeal dismissed 74 NY2d 714). In addition, claimant admitted that he threw the badge down on the desk and that he said he would "rather quit than be [an assistant driver]”. Claimant’s remaining contentions have been considered and rejected for lack of merit.
Weiss, P. J., Levine, Mercure, Mahoney and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.